Title: From Thomas Jefferson to James Hughes, 21 April 1805
From: Jefferson, Thomas
To: Hughes, James,Allen, William


                  
                     Gentlemen 
                     
                     Washington Apr. 21. 05
                  
                  Mr. Cathalan of Marseilles, by letter of Dec. 20. informed me that he had shipped some wines & other articles for me on your ship the New Orleans, which had sailed the day before, bound for Norfolk. having never yet heard of the arrival of the vessel, I take the liberty of asking information from you respecting her, & my articles on board her, if you can give any. Accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
                  
               